Exhibit 99.d3 LOCK-UP AND VOTING AGREEMENT This Lock-up and Voting Agreement, dated as of August , 2008, (this "Agreement"), is entered into by and among Park City Group, Inc., a Nevada corporation ("Parent"), Prescient Applied Intelligence, Inc., a Delaware corporation (the "Company"), and (the "Company Stockholder" ). All capitalized terms used herein without definition having the respective meanings ascribed to them in the Merger Agreement (as defined below). Recitals Prior to the date of this Agreement, the Company Stockholder owned shares of the Company’s common stock (“Common Stock”), the Company’s Series E Preferred Stock (“Series E Stock”), and the Company’s Series G Preferred Stock (“Series G Stock”). The number of shares of Common Stock, Series E Stock and Series G Stock owned by each of the Company Stockholders prior to the execution of this Agreement is set forth on the Signature Page of this Agreement (“Signature Page”) adjacent to the name of each Company Stockholder. The Common Stock and Series G Stock of the Company is hereafter jointly referred to as the “Company Stock”). The Common Stock and Series G Stock of the Company owned by a Company Stockholder is hereafter jointly referred to as the “Stockholder Company Shares”). Parent and two of the stockholders of the Company have entered into Stock Purchase Agreements pursuant to which the Parent has agreed to purchase, and has purchased, all of the Series E Stock owned by such stockholders of the Company. Company Stockholder has, prior to the date of execution of this agreement, sold to private investors its Series E Stock. Company Stockholder continues to own the shares of Series G Stock and Common Stock set forth on the Signature Page. Prior the execution and delivery of this Agreement, Parent, PAII Transitory Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of the Parent ("Sub"), and the Company have entered into an Agreement and Plan of Merger, of even date herewith (the "Merger Agreement"). As a condition and inducement to Parent and Sub entering into the Merger Agreement and incurring the obligations set forth therein, it was the understanding of the Parent and Sub that the Company Stockholder has agreed to vote and to cause to be voted all shares of Company Common Stock and Series G Preferred Stock now owned or hereafter acquired by them, for and in favor of the merger of the Company with and into Sub contemplated by the Merger Agreement (the "Merger"), and have agreed to the other terms and provisions contained herein; NOW, THEREFORE, in consideration of the premises and the respective covenants and agreements set forth herein and in the Merger Agreement, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Definitions.
